Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 30, 2017

The Court of Appeals hereby passes the following order:

A17A1666. BROWN v. THE STATE.

      Upon consideration, the appellant’s motion filed May 23, 2017, to withdraw
this appeal, as having been transmitted in error, is hereby GRANTED. The record
shows that the appellant was represented by counsel when he filed pro se a notice of
appeal and that he is represented by counsel in this matter in Case No. A17A1665,
which is pending in this Court.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/30/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.